


QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Performance Stock Unit Grant Notice


QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Performance Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company's common
stock. The Performance Stock Unit Award is subject to all of the terms and
conditions as set forth herein and the Employee Performance Stock Unit Agreement
(attached hereto) and the Plan1, which are incorporated herein in their
entirety.


Participant: «First_Name» «Last_Name»
Grant No.: «Number»
 
 
Emp #: «ID»
Number of Performance Stock Units:
 
«Shares_Granted»
 
 
Date of Grant: «Grant_Date»
 



Performance Periods:
 
First Performance Period:
September 26, 2011 - March 29, 2013
 
Second Performance Period:
September 26, 2011 - September 27, 2013
 
Third Performance Period:
September 26, 2011 - March 28, 2014
 
Fourth Performance Period:
September 26, 2011 - September 26, 2014



Vesting Date: Except as otherwise provided in the Plan or the Employee
Performance Stock Unit Agreement, this Performance Stock Unit Award will vest on
the third anniversary of the Date of Grant, so long as your Service (as defined
in the Plan) is continuous from the Date of Grant through that date.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of, the
following: this Grant Notice, the Employee Performance Stock Unit Agreement and
the Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan). Participant hereby accepts this Performance Stock Unit
Award subject to all of the terms, conditions and procedures established by the
Company with respect to the Performance Stock Units.


QUALCOMM Incorporated:
 
 
By:
/s/ Dr. Paul E. Jacobs
 
Chairman of the Board and
 
Chief Executive Officer
 
Dated: «Grant_Date»
 
 
Attachment: Employee Performance Stock Unit Agreement (PSU A3)



_____________________________
1 A copy of the Plan can be obtained from the Stock Administration website,
located on the Company's internal webpage, or you may request a hard copy from
the Stock Administration Department.




--------------------------------------------------------------------------------




QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Employee Performance Stock Unit Agreement
Pursuant to the Grant Notice and this Employee Performance Stock Unit Agreement
(the “Agreement”), QUALCOMM Incorporated (the “Company”) has granted you a
Performance Stock Unit Award with respect to the number of shares of the
Company's common stock (“Stock”) indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the QUALCOMM
Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall have the same
definitions as in the Plan.
The details of this Performance Stock Unit Award are as follows:
1.Service and Vesting.
1.1Service. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service.
1.2Vesting. Except as otherwise provided in the Plan or this Agreement, this
Performance Stock Unit Award will vest on the date provided in the Grant Notice
(the “Vesting Date”). Notwithstanding any other provision of the Plan or this
Agreement, the Company reserves the right, in its sole discretion, to suspend
vesting of this Performance Stock Unit Award in the event of any leave of
absence or part-time Service.
2.Settlement of the Performance Stock Units.
2.1Form and Timing of Payment. Subject to the other terms of the Plan and this
Agreement, any Performance Stock Units that vest and become nonforfeitable in
accordance with the Grant Notice will be paid to you in whole shares of Stock,
in the amount specified in Section 2.2, no later than 30 days after the Vesting
Date. Unless and until the Performance Stock Units vest on the applicable
Vesting Date, you will have no right to payment of any such Performance Stock
Units.
2.2Amount of Payment. Subject to modification under Section 2.3 and Section 2.4,
the number of shares of Stock that shall be issued to you by the Company on the
date specified in Section 2.1 is the sum of the Shares Earned for each
Performance Period. The “Shares Earned” for each Performance Period is equal to
the amount determined by multiplying the Target Shares for the Performance
Period by the Applicable Percentage, rounding up to the nearest whole share. The
“Target Shares” for each Performance Period is equal to the amount determined by
multiplying 25% of the Number of Performance Stock Units specified in the Grant
Notice. For purposes of this Section 2.2, the following additional definitions
apply:




--------------------------------------------------------------------------------




(a)“Applicable Percentage” means the percentage that corresponds to the TSR
Variance specified below:
TSR Variance
Applicable Percentage
133% and above
200%
130%
190%
125%
175%
120%
160%
110%
130%
100%
100%
90%
80%
80%
60%
75%
50%
70%
40%
66%
33%
Less than 66%
0%

Between the levels specified above, the Applicable Percentage is interpolated
linearly at a ratio of three percentage points for each percentage point TSR
Variance when TSR Variance is greater than 100%, and two percentage points for
each percentage point TSR Variance when TSR Variance is less than 100%, in each
case rounded up to the nearest two decimal points.
(b)“Average Price” means the average official closing price per share over the
30-consecutive-trading days ending with and including the applicable day (if the
applicable day is not a trading day, the next preceding trading day).
(c)“Company TSR” means the Company's TSR for the Performance Period.
(d)“NASDAQ-100 TSR” means the TSR for the Performance Period of all the
companies included in the NASDAQ-100 Total Return Index as of the end of the
Performance Period. “NASDAQ-100 Index” means the NASDAQ-100 Total Return Index
published by The NASDAQ Stock Market (or its successor) or, if that index is no
longer published on the last day of the Performance Period, a comparable index
determined by the Committee.
(e)“Performance Period” means each period specified in the Grant Notice.
(f)“TSR” means total shareholder return indexed to 100% as determined by adding
the result of (a) dividing (i) the sum of (I) the Average Price of the issuer's
shares at the end of the Performance Period minus the Average Price of the
issuer's shares at the beginning of the Performance Period plus (II) all
dividends and other distributions paid on the issuer's shares during the
Performance Period by (ii) the Average Price of the issuer's shares at the
beginning of the Performance Period to (b) 100%. In calculating TSR, all
dividends are assumed to have been reinvested in shares when paid.

2

--------------------------------------------------------------------------------




(g)“TSR Variance” means the percentage (rounded up to the next integer)
determined by dividing the Company TSR by the NASDAQ-100 TSR.
2.3Limitation on Amount of Payment. If the Company TSR as of the end of the last
Performance Period is less than 100%, and if the total number of Shares Earned
for all Performance Periods exceeds the total number of Target Shares for all
Performance Periods, then the number of Shares Earned for each Performance
Period under Section 2.2 shall be reduced to an amount equal to the product of
(a) the number of Shares Earned for each Performance Period under Section 2.2
(determined without regard to reduction under this Section 2.3) times (b) a
fraction the numerator of which is the (i) total number of Target Shares for all
Performance Periods, and the denominator of which is (ii) the total number of
Shares Earned for all Performance Periods (determined without regard to
reduction under this Section 2.3).
2.4Effect of Termination of Service. Except as otherwise expressly set forth in
this Section 2.4, in the event of the termination of your Service for any
reason, whether voluntary or involuntary, all unvested Performance Stock Units
shall be immediately forfeited without consideration.
(a)Disability. If your Service with the Employer terminates because of your
Disability, the vesting of your Performance Stock Units shall be accelerated in
full effective as of the date on which your Service terminates due to your
Disability, but the number of shares of Stock that shall be issued to you by the
Company under Section 2.2 shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Performance Period
during which your Service terminates due to your Disability, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates due to your Disability plus (ii) the Target Shares
for the Performance Period during which your Service terminates plus (iii) the
Target Shares for any and all subsequent Performance Periods specified in the
Grant Notice.
(b)Death. If your Service with the Employer terminates because of your death or
because of your Disability and such termination is subsequently followed by your
death, the vesting of the Performance Stock Units shall be accelerated in full
effective upon your death, but the number of shares of Stock that shall be
issued to you by the Company under Section 2.2 shall be prorated as follows. The
Company shall issue to your estate, personal representative, or beneficiary to
whom the Performance Stock Units may be transferred by will or by the laws of
descent and distribution, within 30 days after the end of the Performance Period
during which your death occurs, the number of shares (rounded up to the nearest
whole Share) equal to the sum of (i) the Shares Earned for each Performance
Period prior to the Performance Period during which your death occurs plus (ii)
the Target Shares for the Performance Period during which your death occurs plus
(iii) the Target Shares for any and all subsequent Performance Periods specified
in the Grant Notice.
(c)Normal Retirement Age. If your Service with the Employer terminates at or
after Normal Retirement Age, the vesting of your Performance Stock Units shall
be accelerated in full effective as of the date on which your Service
terminates, but the

3

--------------------------------------------------------------------------------




number of shares of Stock that shall be issued to you by the Company under
Section 2.2 shall be prorated and paid as follows. The Company shall issue to
you, within 30 days after the end of the Performance Period during which your
Service terminates at or after Normal Retirement Age, the number of shares
(rounded up to the nearest whole Share) equal to the sum of (i) the Shares
Earned for each Performance Period prior to the Performance Period during which
your Service terminates at or after Normal Retirement Age plus (ii) the Shares
Earned for the Performance Period during which your Service terminates
multiplied by a fraction the numerator of which is the number of whole and
partial months (rounded up) from the beginning of the Performance Period until
the date your Service terminates, and the denominator of which is the number of
months in the Performance Period.
(d)Termination After Change in Control. If your Service with the Employer
terminates as a result of Termination After Change in Control (as defined
below), the vesting of any Performance Stock Units that remained outstanding
after the Change in Control shall be accelerated in full effective as of the
date on which your Service terminates, but the number of shares of Stock that
shall be issued to you by the Company under Section 2.2 shall be prorated and
paid as follows. The Company shall issue to you, within 30 days after the end of
the Performance Period during which your Service terminates, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates plus (ii) the Shares Earned for the Performance
Period during which your Service terminates multiplied by a fraction the
numerator of which is the number of whole and partial months (rounded up) from
the beginning of the Performance Period until the date your Service terminates,
and the denominator of which is the number of months in the Performance Period.
(e)Certain Definitions.
(i)“Cause” shall mean any of the following: (1) your theft of, dishonesty with
respect to, or falsification of any Participating Company documents or records;
(2) your improper use or disclosure of a Participating Company's confidential or
proprietary information; (3) any action by you which has a detrimental effect on
a Participating Company's reputation or business; (4) your failure or inability
to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (5) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (6) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (7) violation of a material Company
or Participating Company policy.
(ii)“Good Reason” shall mean any one or more of the following:
a)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially

4

--------------------------------------------------------------------------------




inconsistent with your positions, duties, responsibilities and status with the
Participating Company Group immediately prior to the date of a Change in
Control;
b)without your express written consent, the relocation of the principal place of
your employment or service to a location that is more than fifty (50) miles from
your principal place of employment or service immediately prior to the date of a
Change in Control, or the imposition of travel requirements substantially more
demanding of you than such travel requirements existing immediately prior to the
date of the Change in Control;
c)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
d)any failure by the Participating Company Group to (A) continue to provide you
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group's life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
e)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
f)any failure by the Company to obtain the assumption of any material agreement
between you and the Company concerning your employment by a successor or assign
of the Company.

5

--------------------------------------------------------------------------------




(iii)“Termination After Change in Control” shall mean either of the following
events occurring within twenty-four (24) months after a Change in Control:
a)termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
b)your resignation for Good Reason from all capacities in which you are then
rendering Service to the Participating Company Group within a reasonable period
of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
2.5Tax Withholding. You acknowledge that the Company and/or the Participating
Company that employs you (the “Employer”) may be subject to withholding tax
obligations arising by reason of the vesting and/or payment of this Performance
Stock Unit Award. You authorize your Employer to satisfy the withholding tax
obligations by one or a combination of the following methods, as selected by the
Company in its sole discretion: (a) withholding from your pay and any other
amounts payable to you; (b) withholding of Stock and/or cash from the payment of
the Performance Stock Units; (c) arranging for the sale of shares of Stock
payable in connection with the Performance Stock Units (on your behalf and at
your direction which you authorize by accepting this Performance Stock Unit
Award); or (d) any other method allowed by the Plan or applicable law. If your
Employer satisfies the withholding obligations by withholding a number of whole
shares of Stock as described in subsection (b) herein, you will be deemed to
have been issued the full number of shares of Stock subject to this Performance
Stock Unit Award, notwithstanding that a number of shares is held back in order
to satisfy the withholding obligations. The “Fair Market Value” of any Stock
withheld pursuant to this Section 2.5 shall be equal to the closing price of a
share of Stock as quoted on any national or regional securities exchange or
market system constituting the primary market for the Stock on the date of
determination (or, if there is no closing price on that day, the last trading
day prior to that day) or, if the Stock is not listed on a national or regional
securities exchange or market system, the value of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse. The Company
shall not be required to issue any shares of Stock pursuant to this Agreement
unless and until the withholding obligations are satisfied.
3.Tax Advice. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by this
Agreement, and you are in no manner relying on the Company, your Employer or
their representatives for an assessment of such tax consequences. YOU UNDERSTAND
THAT THE TAX LAWS AND REGULATIONS

6

--------------------------------------------------------------------------------




ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX
TREATMENT OF ANY PERFORMANCE STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
4.Dividend Equivalents. If the Board declares a cash dividend on the Company's
Stock, you will be entitled to Dividend Equivalents on the dividend payment date
established by the Company equal to the cash dividends payable on the same
number of shares of Stock as the number of Shares Earned and the number of any
Target Shares to which you are entitled upon termination of Service due to death
or Disability (“Target Shares Earned”) subject to this Performance Stock Unit
Award on the dividend record date established by the Company. Any such Dividend
Equivalents will be in the form of additional Shares Earned and/or Target Shares
Earned, will be subject to the same terms and vesting dates as the underlying
Shares Earned and/or Target Shares Earned, and will be paid at the same time and
in the same manner as the underlying Shares Earned and/or Target Shares Earned
originally subject to this Performance Stock Unit Award, except that any
fractional shares attributable to Dividend Equivalents will be paid in cash
within thirty (30) days following the date of payment of the Shares Earned
and/or Target Shares Earned based on the Fair Market Value (as specified in
Section 2.5, above) on the date of payment of the Shares Earned and/or Target
Shares Earned. The number of additional Shares Earned and/or Target Shares
Earned credited as Dividend Equivalents on the dividend payment date will be
determined by dividing (1) the product of (a) the number of your Shares Earned
and/or Target Shares Earned as of the corresponding dividend record date
(including any unvested Shares Earned and/or Target Shares Earned previously
credited as a result of prior payments of Dividend Equivalents) and (b) the
per-share cash dividend paid on the dividend payment date, by (2) the per-share
Fair Market Value (as specified in Section 2.5, above) of Stock on the dividend
payment date. The Dividend Equivalents will accrue on Shares Earned and/or
Target Shares Earned calculated from the Grant Date.
5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting of this
Performance Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Performance Stock Unit
Award, you agree not to sell any of the shares of Stock received under this
Performance Stock Unit Award at a time when applicable laws or Company policies
prohibit a sale.
6.Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company's rights and obligations under this
Performance Stock Unit Award or substitute for this Performance Stock Unit Award
a substantially equivalent award for the Acquiring Corporation's stock.
6.1Payout Before a Change in Control. In the event the Acquiring Corporation
elects not to assume or substitute for this Performance Stock Unit Award in
connection with a Change in Control, the vesting of this Performance Stock Unit
Award, so long

7

--------------------------------------------------------------------------------




as your Service has not terminated prior to the date of the Change in Control,
shall be accelerated, effective as of the date ten (10) days prior to the date
of the Change in Control, and the number of shares of Stock that shall be issued
to you by the Company under Section 2.2 shall be determined and paid as follows.
The Company shall issue to you, within 30 days after the Change in Control, the
number of shares (rounded up to the nearest whole Share) equal to the sum of
(a) the Shares Earned for each Performance Period prior to the Performance
Period during which the Change in Control occurs plus (b) the Shares Earned for
each subsequent Performance Period as if the Applicable Percentage were 100% and
the last day of each Performance Period were the last business day before the
date of the Change in Control.
6.2Vesting Contingent Upon Consummation. The vesting of any Performance Stock
Units and any shares of Stock acquired upon the settlement thereof that was
permissible solely by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.
6.3Applicability of Agreement. Notwithstanding the foregoing, shares of Stock
acquired upon settlement of this Performance Stock Unit Award prior to the
Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares shall continue to be subject to all
applicable provisions of this Agreement except as otherwise provided in this
Agreement.
6.4Continuation of Award. Notwithstanding the foregoing, if the corporation the
stock of which is subject to this Performance Stock Unit Award immediately prior
to an Ownership Change Event constituting a Change in Control is the surviving
or continuing corporation and immediately after such Ownership Change Event,
less than fifty percent (50%) of the total combined voting power of its voting
stock is held by another corporation or by other corporations that are members
of an affiliated group within the meaning of Section 1504(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), without regard to the provisions
of Section 1504(b) of the Code, this Performance Stock Unit Award shall not
terminate unless the Committee otherwise provides in its discretion.
7.Transferability. Prior to the issuance of shares of Stock in settlement of a
Performance Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Performance Stock Units shall be exercisable during your lifetime only by you or
your guardian or legal representative. Prior to actual payment of any vested
Performance Stock Units, such Performance Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
8.Performance Stock Units Not a Service Contract. This Performance Stock Unit
Award is not an employment or service contract and nothing in this Agreement,
the Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Performance Stock

8

--------------------------------------------------------------------------------




Unit Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company.
9.Restrictive Legend. Stock issued pursuant to the vesting of the Performance
Stock Units may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company's counsel deem necessary
under applicable law or pursuant to this Agreement.
10.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company's counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the vesting of the Performance Stock Units
may be conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Performance Stock Units.
12.Code Section 409A. It is the intent that the vesting or the payment of the
Performance Stock Units as set forth in this Agreement shall qualify for
exemption from the requirements of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all vesting or payments provided for under this Agreement are made in a manner
that qualifies for exemption from Section 409A of the Code; provided, however,
that the Company makes no representation that the vesting or payments of
Performance Stock Units provided for under this Agreement will be exempt from
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the vesting or payments of Performance Stock Units
provided for under this Agreement.
13.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.Applicable Law. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
15.Arbitration. Any dispute or claim concerning any Performance Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Performance Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.

9

--------------------------------------------------------------------------------




16.Amendment. Your Performance Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Performance Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
17.Governing Plan Document. Your Performance Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
18.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
19.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company's shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.

10

--------------------------------------------------------------------------------



You must notify the Company by December 23, 2011 if you wish to reject this
Award. Otherwise, you will be
deemed to accept this Award on the terms and conditions on which it is offered.



QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Performance Stock Unit Grant Notice
For Employees in the United Kingdom


QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Performance Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company's common
stock. The Performance Stock Unit Award is subject to all of the terms and
conditions as set forth herein and the Employee Performance Stock Unit Agreement
(attached hereto) and the Plan1, which are incorporated herein in their
entirety.
Please read this Grant Notice, the Plan and the Agreement (collectively, the
“Grant Documents”) carefully. If you do not wish to receive this Performance
Stock Unit Award and/or you do not consent and agree to the terms and conditions
on which this Award is offered, as set forth in the Grant Documents, then you
must reject the Performance Stock Unit Award by notifying the Company at [insert
email address and mailing address for notice] within a period of 89 days from
the start of the First Performance Period specified below, i.e., by December 23,
2011, in which case the Award will be cancelled. Your failure to notify the
Company of your rejection of the Performance Stock Unit Award within this
specified period will constitute your acceptance of the Award, effective as of
the 90th day of the First Performance Period, and your agreement with all terms
and conditions of the Award, as set forth in the Grant Documents.


Participant: «First_Name» «Last_Name»
Grant No.: «Number»
 
 
Emp #: «ID»
Number of Performance Stock Units:
 
«Shares_Granted»
 
 
Date of Grant: «Grant_Date»
 



Performance Periods:
 
First Performance Period:
September 26, 2011 - March 29, 2013
 
Second Performance Period:
September 26, 2011 - September 27, 2013
 
Third Performance Period:
September 26, 2011 - March 28, 2014
 
Fourth Performance Period:
September 26, 2011 - September 26, 2014



Vesting Date: Except as otherwise provided in the Plan or the Employee
Performance Stock Unit Agreement, this Performance Stock Unit Award will vest on
the third anniversary of the Date of Grant, so long as your Service (as defined
in the Plan) is continuous from the Date of Grant through that date.


Additional Terms/Acknowledgments: The Participant acknowledges receipt of, and
represents that the Participant has read, understands, accepts and agrees to the
terms and conditions of, the following: this Grant Notice, the Employee
Performance Stock Unit Agreement and the Plan (including, but not
_____________________________
1 A copy of the Plan can be obtained from the Stock Administration website,
located on the Company's internal webpage, or you may request a hard copy from
the Stock Administration Department.




--------------------------------------------------------------------------------



You must notify the Company by December 23, 2011 if you wish to reject this
Award. Otherwise, you will be
deemed to accept this Award on the terms and conditions on which it is offered.



limited to, the binding arbitration provision in Section 3.7 of the Plan).
Participant hereby accepts this Performance Stock Unit Award subject to all of
the terms, conditions and procedures established by the Company with respect to
the Performance Stock Units.


QUALCOMM Incorporated:
 
 
By:
/s/ Dr. Paul E. Jacobs
 
Chairman of the Board and
 
Chief Executive Officer
 
Dated: «Grant_Date»
 
 
Attachment: Performance Stock Unit Agreement for Employees in the United Kingdom







--------------------------------------------------------------------------------




QUALCOMM Incorporated
2006 Long-Term Incentive Plan
Employee Performance Stock Unit Agreement
For Employees in the United Kingdom


Pursuant to the Grant Notice and this Employee Performance Stock Unit Agreement
for Employees in the United Kingdom (the “Agreement”), QUALCOMM Incorporated
(the “Company”) has granted you a Performance Stock Unit Award with respect to
the number of shares of the Company's common stock (“Stock”) indicated in the
Grant Notice. Capitalized terms not explicitly defined in this Agreement but
defined in the QUALCOMM Incorporated 2006 Long-Term Incentive Plan (the “Plan”)
shall have the same definitions as in the Plan. If you do not wish to receive
this Performance Stock Unit Award and/or you do not consent and agree to the
terms and conditions on which this Award is offered, as set forth in the Grant
Notice, the Plan and this Agreement, then you must reject the Performance Stock
Unit Award by notifying the Company at [insert email address and mailing address
for notice] no later than [insert date], in which case the Award will be
cancelled. Your failure to notify the Company of your rejection of the
Performance Stock Unit Award within this specified period will constitute your
acceptance of the Award and your agreement with all terms and conditions of the
Award, as set forth in the Grant Notice, the Plan and this Agreement.
The details of this Performance Stock Unit Award are as follows:
1.Service and Vesting.
1.1Service. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service.
1.2Vesting. Except as otherwise provided in the Plan or this Agreement, this
Performance Stock Unit Award will vest on the date provided in the Grant Notice
(the “Vesting Date”). Notwithstanding any other provision of the Plan or this
Agreement, the Company reserves the right, in its sole discretion, to suspend
vesting of this Performance Stock Unit Award in the event of any leave of
absence or part-time Service.
2.Settlement of the Performance Stock Units.
2.1Form and Timing of Payment. Subject to the other terms of the Plan and this
Agreement, any Performance Stock Units that vest and become nonforfeitable in
accordance with the Grant Notice will be paid to you in whole shares of Stock,
in the amount specified in Section 2.2, no later than 30 days after the Vesting
Date. Unless and until the Performance Stock Units vest on the applicable
Vesting Date, you will have no right to payment of any such Performance Stock
Units.
2.2Amount of Payment. Subject to modification under Section 2.3 and Section 2.4,
the number of shares of Stock that shall be issued to you by the Company on the
date specified in Section 2.1 is the sum of the Shares Earned for each
Performance Period. The “Shares Earned” for each Performance Period is equal to
the amount determined by multiplying

1

--------------------------------------------------------------------------------




the Target Shares for the Performance Period by the Applicable Percentage,
rounding up to the nearest whole share. The “Target Shares” for each Performance
Period is equal to the amount determined by multiplying 25% of the Number of
Performance Stock Units specified in the Grant Notice. For purposes of this
Section 2.2, the following additional definitions apply:
(a)“Applicable Percentage” means the percentage that corresponds to the TSR
Variance specified below:
TSR Variance
Applicable Percentage
133% and above
200%
130%
190%
125%
175%
120%
160%
110%
130%
100%
100%
90%
80%
80%
60%
75%
50%
70%
40%
66%
33%
Less than 66%
0%

Between the levels specified above, the Applicable Percentage is interpolated
linearly at a ratio of three percentage points for each percentage point TSR
Variance when TSR Variance is greater than 100%, and two percentage points for
each percentage point TSR Variance when TSR Variance is less than 100%, in each
case rounded up to the nearest two decimal points.
(b)“Average Price” means the average official closing price per share over the
30-consecutive-trading days ending with and including the applicable day (if the
applicable day is not a trading day, the next preceding trading day).
(c)“Company TSR” means the Company's TSR for the Performance Period.
(d)“NASDAQ-100 TSR” means the TSR for the Performance Period of all the
companies included in the NASDAQ-100 Total Return Index as of the end of the
Performance Period. “NASDAQ-100 Index” means the NASDAQ-100 Total Return Index
published by The NASDAQ Stock Market (or its successor) or, if that index is no
longer published on the last day of the Performance Period, a comparable index
determined by the Committee.
(e)“Performance Period” means each period specified in the Grant Notice.
(f)“TSR” means total shareholder return indexed to 100% as determined by adding
the result of (a) dividing (i) the sum of (I) the Average Price of the issuer's
shares at the end of the Performance Period minus the Average Price of the
issuer's shares at the beginning of the Performance Period plus (II) all
dividends and other distributions paid on the issuer's shares during the
Performance Period by (ii) the Average Price of the

2

--------------------------------------------------------------------------------




issuer's shares at the beginning of the Performance Period to (b) 100%. In
calculating TSR, all dividends are assumed to have been reinvested in shares
when paid.
(g)“TSR Variance” means the percentage (rounded up to the next integer)
determined by dividing the Company TSR by the NASDAQ-100 TSR.
2.3Limitation on Amount of Payment. If the Company TSR as of the end of the last
Performance Period is less than 100%, and if the total number of Shares Earned
for all Performance Periods exceeds the total number of Target Shares for all
Performance Periods, then the number of Shares Earned for each Performance
Period under Section 2.2 shall be reduced to an amount equal to the product of
(a) the number of Shares Earned for each Performance Period under Section 2.2
(determined without regard to reduction under this Section 2.3) times (b) a
fraction the numerator of which is the (i) total number of Target Shares for all
Performance Periods, and the denominator of which is (ii) the total number of
Shares Earned for all Performance Periods (determined without regard to
reduction under this Section 2.3).
2.4Effect of Termination of Service. Except as otherwise expressly set forth in
this Section 2.4, in the event of the termination of your Service for any
reason, whether voluntary or involuntary (and whether or not in breach of local
labor laws or later found invalid), all unvested Performance Stock Units shall
be immediately forfeited without consideration. Further, in the event of
termination of your Service, unless otherwise determined by the Company, the
date of termination of your rights (if any) with respect to the Performance
Stock Units as set forth in the Plan and this Agreement will be the date that
you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law).
(a)Disability. If your Service with the Employer terminates because of your
Disability, the vesting of your Performance Stock Units shall be accelerated in
full effective as of the date on which your Service terminates due to your
Disability, but the number of shares of Stock that shall be issued to you by the
Company under Section 2.2 shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Performance Period
during which your Service terminates due to your Disability, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates due to your Disability plus (ii) the Target Shares
for the Performance Period during which your Service terminates plus (iii) the
Target Shares for any and all subsequent Performance Periods specified in the
Grant Notice.
(b)Death. If your Service with the Employer terminates because of your death or
because of your Disability and such termination is subsequently followed by your
death, the vesting of the Performance Stock Units shall be accelerated in full
effective upon your death, but the number of shares of Stock that shall be
issued to you by the Company under Section 2.2 shall be prorated as follows. The
Company shall issue to your estate, personal representative, or beneficiary to
whom the Performance Stock Units may be transferred by will or by the laws of
descent and distribution, within 30 days after the end of the Performance Period
during which your death occurs, the number

3

--------------------------------------------------------------------------------




of shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your death occurs plus (ii) the Target Shares for the Performance Period
during which your death occurs plus (iii) the Target Shares for any and all
subsequent Performance Periods specified in the Grant Notice.
(c)Normal Retirement Age. If your Service with the Employer terminates at or
after Normal Retirement Age, the vesting of your Performance Stock Units shall
be accelerated in full effective as of the date on which your Service
terminates, but the number of shares of Stock that shall be issued to you by the
Company under Section 2.2 shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Performance Period
during which your Service terminates at or after Normal Retirement Age, the
number of shares (rounded up to the nearest whole Share) equal to the sum of
(i) the Shares Earned for each Performance Period prior to the Performance
Period during which your Service terminates at or after Normal Retirement Age
plus (ii) the Shares Earned for the Performance Period during which your Service
terminates multiplied by a fraction the numerator of which is the number of
whole and partial months (rounded up) from the beginning of the Performance
Period until the date your Service terminates, and the denominator of which is
the number of months in the Performance Period. Notwithstanding the foregoing,
if the Company receives an opinion of counsel that there has been a legal
judgment and/or legal development that would likely result in the treatment
described in this Section 2.4(c) being deemed unlawful and/or discriminatory
under applicable law, then this Section 2.4(c) will not apply to your
Performance Stock Units, and at the time of your termination of Service your
Performance Stock Units will be treated as they would under the rules that apply
if your Service terminates for reasons other than Disability, Death, termination
at or after Normal Retirement Age, or Termination After Change in Control.
(d)Termination After Change in Control. If your Service with the Employer
terminates as a result of Termination After Change in Control (as defined
below), the vesting of any Performance Stock Units that remained outstanding
after the Change in Control shall be accelerated in full effective as of the
date on which your Service terminates, but the number of shares of Stock that
shall be issued to you by the Company under Section 2.2 shall be prorated and
paid as follows. The Company shall issue to you, within 30 days after the end of
the Performance Period during which your Service terminates, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates plus (ii) the Shares Earned for the Performance
Period during which your Service terminates multiplied by a fraction the
numerator of which is the number of whole and partial months (rounded up) from
the beginning of the Performance Period until the date your Service terminates,
and the denominator of which is the number of months in the Performance Period.
(e)Certain Definitions.
(i)“Cause” shall mean any of the following: (1) your theft of, dishonesty with
respect to, or falsification of any Participating Company

4

--------------------------------------------------------------------------------




documents or records; (2) your improper use or disclosure of a Participating
Company's confidential or proprietary information; (3) any action by you which
has a detrimental effect on a Participating Company's reputation or business;
(4) your failure or inability to perform any reasonable assigned duties after
written notice from a Participating Company of, and a reasonable opportunity to
cure, such failure or inability; (5) any material breach by you of any
employment or service agreement between you and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; (6) your conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs your ability to perform your duties with a Participating Company; or (7)
violation of a material Company or Participating Company policy.
(ii)“Good Reason” shall mean any one or more of the following:
a)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of a Change in Control;
b)without your express written consent, the relocation of the principal place of
your employment or service to a location that is more than fifty (50) miles from
your principal place of employment or service immediately prior to the date of a
Change in Control, or the imposition of travel requirements substantially more
demanding of you than such travel requirements existing immediately prior to the
date of the Change in Control;
c)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
d)any failure by the Participating Company Group to (A) continue to provide you
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group's life, disability, health, dental,
medical,

5

--------------------------------------------------------------------------------




savings, profit sharing, stock purchase and retirement plans, if any, in which
you were participating immediately prior to the date of the Change in Control,
or their equivalent, or (B) provide you with all other fringe benefits (or their
equivalent) from time to time in effect for the benefit of any employee group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you;
e)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
f)any failure by the Company to obtain the assumption of any material agreement
between you and the Company concerning your employment by a successor or assign
of the Company.
(iii)“Termination After Change in Control” shall mean either of the following
events occurring within twenty-four (24) months after a Change in Control:
a)termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
b)your resignation for Good Reason from all capacities in which you are then
rendering Service to the Participating Company Group within a reasonable period
of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
2.5Tax Withholding.
(a)Regardless of any action the Company or, if different, the Participating
Company that employs you (the “Employer”) takes with respect to any and all
income tax, social insurance contributions, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility.
You further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Stock Units, including the
grant, vesting or payment of the Performance Stock Units, the subsequent sale of
any shares of Stock acquired pursuant to such payment or the receipt of any
dividends and/or any Dividend Equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance

6

--------------------------------------------------------------------------------




Stock Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you have become subject to tax in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods, as selected by the Company in its sole discretion: (i)
withholding from your wages or any other cash compensation payable to you by the
Company and/or the Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon payment of the Performance Stock Unit Award,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf and pursuant to your authorization by your acceptance of
this Performance Stock Unit Award); (iii) withholding in shares of Stock to be
issued upon payment of the Performance Stock Unit Award; or (iv) any other
method allowed by the Plan and applicable law. Notwithstanding the foregoing, if
you are subject to the short-swing profit rules of Section 16(b) of the Exchange
Act, the Company will withhold in shares of Stock upon the relevant tax
withholding event, unless the use of such withholding method is prevented by
applicable law or has materially adverse accounting or tax consequences, in
which case, the Tax-Related Items withholding obligation may be satisfied by one
or a combination of methods (i),(ii) and (iv) above. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock as described in
subsection (iii) herein, for tax purposes, you are deemed to have been issued
the full number of shares of Stock subject to the vested Performance Stock Unit
Award, notwithstanding that a number of the shares of Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. The “Fair Market Value” of any Stock withheld
pursuant to this Section 2.5 shall be equal to the closing price of a share of
Stock as quoted on any national or regional securities exchange or market system
constituting the primary market for the Stock on the day on which tax
withholding is required (or, if there is no closing price on that day, the last
trading day prior to that day) or, if the Stock is not listed on a national or
regional securities exchange or market system, the value of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse. Finally, you
shall pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company shall not be required to issue or deliver the
shares of Stock or the proceeds of the sale of shares of Stock if you fail to
comply with your obligations in connection with the Tax-Related Items.
(c)If payment or withholding of the income tax that you owe due to the vesting
of the Performance Stock Units is not made within 90 days of the event giving
rise to the income tax liability (the “Due Date”) or such other period specified
in

7

--------------------------------------------------------------------------------




Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected income tax shall constitute a loan owed by you to the
Employer, effective on the Due Date. You agree that the loan will bear interest
at the then-current HM Revenue and Customs (“HMRC”) Official Rate, it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 2.5(b) of the
Agreement. Notwithstanding the foregoing, if you are a director or executive
officer (within the meaning of Section 13(k) of the U.S. Securities Exchange Act
of 1934, as amended) of the Company, the amount of any uncollected income tax
shall not constitute a loan owed by you to the Employer. In the event that
income tax is not collected from or paid by a director or executive officer of
the Company by the Due Date, the amount of any uncollected income tax may
constitute a benefit to such director or executive officer on which additional
income tax and National Insurance Contributions may be payable. If you are a
director or executive officer of the Company, you understand that you will be
responsible for reporting any income tax and National Insurance Contributions
due on this additional benefit directly to the HMRC under the self-assessment
regime.
3.Tax Advice. You acknowledge that you may be subject to U.S. federal, state,
local, and/or non-U.S. income tax and social insurance obligations arising from
this Performance Stock Unit Award. You represent, warrant and acknowledge that
the Company and, if different, your Employer, has made no warranties or
representations to you with respect to the income tax or social insurance
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company, your Employer or their representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX AND SOCIAL
INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR
OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY PERFORMANCE STOCK UNITS.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.Dividend Equivalents. If the Board declares a cash dividend on the Company's
Stock, you will be entitled to Dividend Equivalents on the dividend payment date
established by the Company equal to the cash dividends payable on the same
number of shares of Stock as the number of Shares Earned and the number of any
Target Shares to which you are entitled upon termination of Service due to death
or Disability (“Target Shares Earned”) subject to this Performance Stock Unit
Award on the dividend record date established by the Company. Any such Dividend
Equivalents will be in the form of additional Shares Earned and/or Target Shares
Earned, will be subject to the same terms and vesting dates as the underlying
Shares Earned and/or Target Shares Earned, and will be paid at the same time and
in the same manner as the underlying Shares Earned and/or Target Shares Earned
originally subject to this Performance Stock Unit Award, except that any
fractional shares attributable to Dividend Equivalents will be paid in cash
within thirty (30) days following the date of payment of the Shares Earned
and/or Target Shares Earned based on the Fair Market Value (as specified in
Section 2.5, above) on the date of payment of the Shares Earned and/or Target
Shares Earned. The number of additional Shares Earned and/or Target Shares
Earned credited as Dividend Equivalents on the dividend payment date will be
determined by dividing (1) the product of (a) the number of your Shares Earned
and/or Target Shares Earned as of the corresponding dividend record date
(including any

8

--------------------------------------------------------------------------------




unvested Shares Earned and/or Target Shares Earned previously credited as a
result of prior payments of Dividend Equivalents) and (b) the per-share cash
dividend paid on the dividend payment date, by (2) the per-share Fair Market
Value (as specified in Section 2.5, above) of Stock on the dividend payment
date. The Dividend Equivalents will accrue on Shares Earned and/or Target Shares
Earned calculated from the Date of Grant.
5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting of this
Performance Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Performance Stock Unit
Award, you agree not to sell any of the shares of Stock received under this
Performance Stock Unit Award at a time when applicable laws or Company policies
prohibit a sale.
6.Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company's rights and obligations under this
Performance Stock Unit Award or substitute for this Performance Stock Unit Award
a substantially equivalent award for the Acquiring Corporation's stock.
6.1Payout Pursuant to a Change in Control. In the event the Acquiring
Corporation elects not to assume or substitute for this Performance Stock Unit
Award in connection with a Change in Control, the vesting of this Performance
Stock Unit Award, so long as your Service has not terminated prior to the date
of the Change in Control, shall be accelerated, effective as of the date ten
(10) days prior to the date of the Change in Control, and the number of shares
of Stock that shall be issued to you by the Company under Section 2.2 shall be
determined and paid as follows. The Company shall issue to you, within 30 days
after the Change in Control, the number of shares (rounded up to the nearest
whole Share) equal to the sum of (a) the Shares Earned for each Performance
Period prior to the Performance Period during which the Change in Control occurs
plus (b) the Shares Earned for each subsequent Performance Period as if the
Applicable Percentage were 100% and the last day of each Performance Period were
the last business day before the date of the Change in Control.
6.2Vesting Contingent Upon Consummation. The vesting of any Performance Stock
Units and any shares of Stock acquired upon the settlement thereof that was
permissible solely by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.
6.3Applicability of Agreement. Notwithstanding the foregoing, shares of Stock
acquired upon settlement of this Performance Stock Unit Award prior to the
Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares shall continue to be subject to all
applicable provisions of this Agreement except as otherwise provided in this
Agreement.
6.4Continuation of Award. Notwithstanding the foregoing, if the corporation the
stock of which is subject to this Performance Stock Unit Award immediately

9

--------------------------------------------------------------------------------




prior to an Ownership Change Event constituting a Change in Control is the
surviving or continuing corporation and immediately after such Ownership Change
Event, less than fifty percent (50%) of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), without regard to the
provisions of Section 1504(b) of the Code, this Performance Stock Unit Award
shall not terminate unless the Committee otherwise provides in its discretion.
7.Transferability. Prior to the issuance of shares of Stock in settlement of a
Performance Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary (if any),
except (i) transfer by will or by the laws of descent and distribution or
(ii) to the extent permitted by the Company, transfer by written designation of
a beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death. All rights with respect to the Performance Stock Units
shall be exercisable during your lifetime only by you or your guardian or legal
representative. Prior to actual payment of any vested Performance Stock Units,
such Performance Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
8.Performance Stock Units Not a Service Contract. This Performance Stock Unit
Award is not an employment or service contract and nothing in this Agreement,
the Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the Service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Performance Stock Unit Award shall
obligate the Company, its stockholders, Board, Officers or Employees to continue
any relationship which you might have as a Director or Consultant for the
Company.
9.Restrictive Legend. Stock issued pursuant to the vesting of the Performance
Stock Units may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company's counsel deem necessary
under applicable law or pursuant to this Agreement.
10.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company's counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the vesting of the Performance Stock Units
may be conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Performance Stock Units.
12.Code Section 409A. For U.S. taxpayers, it is the intent that the vesting or
the payment of the Performance Stock Units as set forth in this Agreement shall
qualify for exemption from the requirements of Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply. The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement as

10

--------------------------------------------------------------------------------




may be necessary to ensure that all vesting or payments provided for under this
Agreement are made in a manner that qualifies for exemption from Section 409A of
the Code; provided, however, that the Company makes no representation that the
vesting or payments of Performance Stock Units provided for under this Agreement
will be exempt from Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the vesting or payments of
Performance Stock Units provided for under this Agreement.
13.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement, the Grant Notice and any other Performance Stock
Unit Award grant materials by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and any shares of stock or
directorships held in the Company, and details of your Performance Stock Units
or any other entitlement to shares of Stock, canceled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Data”).
You understand that Data will be transferred to E*TRADE Financial (“E*TRADE”),
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of Data by contacting the
Company's Stock Administration department. You authorize the Company, E*TRADE
and any other possible recipients that may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company's Stock Administration department. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan.

11

--------------------------------------------------------------------------------




For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at QUALCOMM Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
15.Nature of Grant.    In accepting the Performance Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the award of Performance Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of
Performance Stock Units, or benefits in lieu of Performance Stock Units, even if
Performance Stock Units or other Awards have been awarded repeatedly in the
past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Performance Stock Unit Award and the shares of Stock subject to the
Performance Stock Unit Award are extraordinary items that do not constitute
compensation of any kind for Services of any kind rendered to the Company or the
Employer, and which are outside the scope of your employment or service
contract, if any;
(f)    the Performance Stock Unit Award and the shares of Stock subject to the
Performance Stock Unit Award are not intended to replace any pension rights or
compensation;
(g)    the Performance Stock Unit Award and the shares of Stock subject to the
Performance Stock Unit Award are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty; further, neither the Company, the Employer nor any
Participating Company is liable for any foreign exchange fluctuation between
your Employer's local currency and the United States Dollar that may affect the
value of this Performance Stock Unit Award;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Performance Stock Units resulting from termination of your
Service (for any reason whatsoever and whether or not in breach of local labor
laws or later found invalid), and in consideration of the grant of the
Performance Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,

12

--------------------------------------------------------------------------------




notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(j)    the Performance Stock Unit Award and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have the
Performance Stock Unit Award or any such benefits transferred to, or assumed by,
another company, nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company's Stock; and
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
16.Applicable Law. This Agreement shall be governed by the laws of the State of
California, U.S.A., as if the Agreement were between California residents and as
if it were entered into and to be performed entirely within the State of
California.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Performance Stock
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
18.Arbitration. Any dispute or claim concerning any Performance Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Performance Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
19.Amendment. Your Performance Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Performance Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
20.Governing Plan Document. Your Performance Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the

13

--------------------------------------------------------------------------------




Plan. In the event of any conflict between the provisions of this Agreement, the
Grant Notice and those of the Plan, the provisions of the Plan shall control.
21.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
22.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company's shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company. You hereby consent to receive the above-listed documents by
electronic delivery and, if permitted by the Company, agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company, as set forth herein.
23.Waiver. The waiver by the Company with respect to your (or any other
Participant's) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
24.Repayment/Forfeiture. Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (a) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (b) similar rules under the laws of any other jurisdiction and (c)
any policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to you.

14